          Case 2:17-cr-00001-JAD-CWH Document 501 Filed 02/07/19 Page 5 of 5




 1                             「NITED
                               ■         STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2                                              ―o()o―



 3   United States ofAmerica,                    } case No.: Z′
                                                                   f7‐   、
                                                                         クοメ
                                                                          ο 。
                                                                            いこ
                                                                             り
                                                                            r_」

                                                                              “
                                                   )


 4                  Plaint颯
                                                   }
 5          vS・
                                                   }       器Ъ
                                                            F
 6   Fausto Tc破cira Martlns― Neto,                   }                              可s_NETO
      a/k/a Te破 e士 a Fausto Maruns_Neto,           )(ID#2019‐ 346476)
 7    a/k/a Tc破 cha Martins― Neto,                 }

 8                 Defendant.                      }
                                                   )
 9

10          Upon readtng the petition of the United States Attorney for the District of Nevada,

11   and good cause appearing therefore,

12          IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum             issue

13   out of this Court, directing the production of the body of the said FAUSTO TEIXEIRA

14   MARTINS-NETO before the United States District Court at Las Vegas, Nevada, for           a

15   hearing under Federal Rule of Criminal Procedure Rule 5, and any further proceedings and

16   from time to time and day to day thereafter until excused by the said Court.
                       February 8
17          DATED:                          2019

18

19
                                               UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24
                                                       5
          Case 2:17-cr-00001-JAD-CWH Document 501 Filed 02/07/19 Page 1 of 5




 1   NICHOLAS A.TRUTANICH
     United States Attomey
 2   District ofNevada
     Nevada Bar Number 13644
 3   PATRICK BURNS
     Assistant United States Attorneys
 4   501 Las Vegas Blvd.South,Suite l100
     Las Vegas,Nevada 89101
 5   PHONE:(702)388-6336
     patrick.bulms@uSd可 .gOV
 6
     И加″クル/Rα ″′ ′
               グ磁′ノS″ 溶 ″ワ″の
                  θ
 7                          “
                                 lINITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA
                                                 -oOo-
 9
     United States of America,                    )
10                                                1    cut.No.:?/ 7 -   a-oot-)4b   - critl
                    Plaintl氏                      )
                                                  )
11                                                ) pgrrrloN FOR WRIT OF HABEAS
            vs.
                                                  ) conpus AD PRoSEQTJENDUM FoR
12                                                ) TAUSTO TEDrnIRA MARTINS-NETO
     Fausto Teixeira Martins-Neto,                ) (D# 2ote-trc476)
13    a/k/ a Teixeira Fausto Martins-Neto,        )
      a / k/ a Teixeira Martins-Neto,             )
                                                  )
14
                    Defendant.                    )
                                                  )
15

16          The petition of the United States Attorney for the District of Nevada respectfully

17   shows that FAUSTO TEIXEIRA MARTINS-NETO, is committed by due process of law in

18   the custody of SheriffPatrick Firman, City and County of Denver, Colorado, Denver Sheriff

19   Deparfinent, Downtown Detention Center, that           it is necessary that the FAUSTO
20   TEIXEIRA MARTINS-NETO be temporarily released under a Writ of Habeas Corpus Ad

21   Prosequendum so that the said FAUSTO TEIXEIRA MARTINS-NETO may be present

22   before the United States District Court for the District of Nevada, Las Vegas, Nevada for a

23   hearing under Federal Rule of Criminal Procedure Rule 5 and from time to time and day to

24   day thereafter until excused by the said Court.
          Case 2:17-cr-00001-JAD-CWH Document 501 Filed 02/07/19 Page 2 of 5




            That the presence of the said FAUSTO TEIXEIRA MARTINS-NETO before the

     United States District Court for a hearing under Federal Rule of Criminal Procedure Rule   5
 ３




     and from time to time and day to day thereafter until excused by the Court has been ordered
  
 ４




     by the United States Magistrate or Disffict Judge for the District of Nevada.

            WHEREFORE, petitioner respectfully prays that a Writ of Habeas Corpus Ad

     Prosequendum issue     out of this Court, directed to the Denver Sheriff Department,
 7   Downtown Detention Center, and to the United States Marshal for the District of Nevada,

 8   commanding them to produce the said FAUSTO TEIXEIRA MARTINS-NETO before the

 9   United States District Court for a hearing under Federal Rule of Criminal Procedure Rule 5,

10   and from time to time and day to day thereafter, at such times and places as may be ordered

11   and directed by the Court entitled above, to appear before the Court, and when excused by

12   the said Court.

13                                                         Respecthlly Sublrnitted,

14                                                         NICHOLAS A.TRUTANICH
                                                           United States Attomey
15

16                                                         PATRICK BURNS
                                                           Assistant Unitcd States Attorney
17

18

19

20

21

22

23

24
                                                    つ４
